             Case 1:20-cv-10408-AT Document 4 Filed 12/23/20 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com                                              12/23/2020
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
BIDI Vapor, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 BIDI VAPOR, LLC,
                                                            20-cv-10408 (AT)
 Plaintiff

 v.
                                                         UNSEALING ORDER
 ALDFACTORY,             BESTVAPORSELLER,
 DGMENGOU, DHGATEIUS, ECIGARETTEDIRECT,
 ECIGCTO, ECIGMANUFACTURE, ECIGSHOP88,
 ITALY_NEST1, LINJIUYONG, ONE CLOUD PUFF,
 RACHELSHOUSE, SOULLILY, SUNRISE_STORE,
 SUPERVAPES,        VAPE08,       VAPECGE,
 VAPEFOREVER,               VAPINGFOREVER,
 VIDGEWISE001,                VIDGEWISE008,
 WONDERFULECIGS,     XI02    and   YLHCGH,


 Defendants
Case 1:20-cv-10408-AT Document 4 Filed 12/23/20 Page 2 of 2
